Citation Nr: 1824600	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to August 1984.

This current appeal comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A video conference hearing was requested and according to the Veterans Appeals Control and Locator System (VACOLS) the Veteran did not appear for his scheduled hearing. Therefore, the Board will render a decision based on the evidence of record.


FINDINGS OF FACT

1. The Veteran's service treatment records (STR) do not mention any left knee complaints, he did not seek any treatment post-service, and the VA examiner found intervening reasons for his current disability.

2. The Veteran's STRs do not mention any right knee complaints, he did not seek any treatment post-service, and the VA examiner found intervening reasons for his current disability.


CONCLUSIONS OF LAW

1. Criteria for service connection for a left knee disability, diagnosed as arthritis, have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Criteria for service connection for a right knee disability, diagnosed as arthritis, have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary and that the Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III. Analysis

The Veteran served as a U.S. Army petroleum supply specialist, underwent basic airborne training, and earned the Parachute Badge.  Following training, he served in a support and supply detachment at Fort Bragg, North Carolina. 

Service treatment records are entirely silent for any injuries, symptoms, diagnoses or treatment for either knee.  In an August 1984 discharge physical examination, the examiner noted normal lower extremities and no chronic illness or injury.  In a concurrent medical history questionnaire, the Veteran denied any arthritis, bone or joint deformity, lameness, or "trick" or locked knee.  He stated that he is in "excellent" health and not taking any medication.  He did note "broken right leg" and a history of a broken bone, but the examiner clarified the fracture as a finger fracture that was incurred prior to service.  

Service personnel records show that he earned a Parachute Badge so the Board concedes that he performed some parachute jumps in training. 

In September 2013, an acquaintance of the Veteran submitted a statement in which he reported his observations of the Veteran's pronounced difficulty with is knees for the past 15 years that affected his career as a steel worker.  The same month, a therapist noted that he had been treating the Veteran since June 2013 and that the Veteran has trouble standing up.  The therapist recommended daily walks for treatment. 

In October 2013, the Veteran submitted a statement describing how he was injured in service. He asserted that he injured his knees on his very first jump as a paratrooper and on subsequent training jumps with heavy equipment. The Veteran noted that he did not report the injuries or seek treatment because doing so was frowned upon and he did not want his injuries to keep him from being a paratrooper. 

The Veteran underwent a VA examination in December 2013. The examiner reviewed the entire file, examined the Veteran in-person, asked about flare-ups, and gave a thorough opinion. The examiner noted the Veteran's reports of performing about 13 jumps, that the knee pain started 10-15 years prior to the examination,    and that there was no treatment for his knees post-service. He reported daily pain with popping and grinding swelling and stiffness with prolonged sitting pain with prolonged standing or squatting as well as stairs with going downstairs being worse than going upstairs.  He reported that he was laid off as a steelworker 3 years ago because of knee and back pain.  Additionally, the examiner noted the October 2012 automobile accident from which the Veteran was diagnosed with bilateral knee contusions. 

The examiner diagnosed mild arthritis in both knees. The examiner provided the following opinion: 

It is less likely as not that this patient's current bilateral knee
condition is related to his paratrooper jumps while on active duty.
STR's are silent for any knee complaints and on his report of medical
history dated August 15, 1984 there is no documentation of any knee
complaints. He has not been seen for his knees until a MVA in October 2012 where he was diagnosed with bilateral knee contusion. The patient's progressive knee pain over the last year correlates with his progressive increase in weight. His weight has increased from 261 pounds on his PCP office visit dated 10/16/2012 to today's reading of 337 pounds. He stands (sic)  5'11" tall and has a BMI of 47. The minimal degenerative changes are age-appropriate with no evidence of trauma associated with repetitive jumps.

In Social Security Administration (SSA) records obtained in June 2016, the Veteran reported that he could no longer work because of knee problems that were onset in 2010.

The only evidence suggesting a relationship between the Veteran's bilateral knee arthritis and service including the reports of hard landings in parachute jumps are his own statements. While the Veteran is competent to make those statements, he also reported the onset of knee discomfort and dysfunction in the late 1990s.  The medical evidence outweighs lay statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a veteran is competent to report noticeable symptoms). The Veteran's statements also contradict ones made on his separation examination, and intervening factors such as age, a car accident, and weight gain are all explained as the actual reasons for the Veteran's arthritis. There is currently just one medical opinion regarding service connection, and that opinion concludes there is no relation between the current diagnosis and service. Additionally, the Veteran made statements say two separate things; in one he says knee pain onset in 2010 and kept him from working, in the other he says that his knee pain began 10-15 years ago which is still approximately 15 years after service. If arthritis manifests to a compensable degree within one year of service or a continuity of symptomatology follows an in-service injury then the Veteran is entitled to service connection. 38 C.F.R. §§ 3.307, 3.309. According to the Veteran and an additional buddy statement, the earliest onset of symptoms did not start for a number of decades after the Veteran was discharged. This prolonged period without a medical complaint may be accounted for in rendering a decision. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Because the most competent, credible and probative evidence including a negative  nexus opinion, no record of an in-service injury, no history of symptomatology, and intervening factors that could be the cause of arthritis, the Board will deny the Veteran's service connection claim. In coming to this conclusion the preponderance of the evidence was against the Veteran, therefore the benefit-of-the-doubt rule is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for arthritis in the left knee is denied.

Service connection for arthritis in the right knee is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


